Exhibit (10)(j)(ii)

Amendment No. 3

to

Schedule A to Exhibit (10)(j)

February 23, 2006

The following table sets forth the name of each current director of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(j):

 

Name of Director

 

Date Agreement Executed

Michael J. Covey

 

February 6, 2006

Boh A. Dickey

 

August 7, 2000

William L. Driscoll

 

January 1, 2004

Ruth Ann M. Gillis

 

November 1, 2003

Jerome C. Knoll

 

December 31, 2001

Lawrence S. Peiros

 

February 1, 2003

Gregory L. Quesnel

 

September 15, 2000

Michael T. Riordan

 

January 1, 2003

Judith M. Runstad

 

March 9, 1999

L. Pendleton Siegel

 

November 1, 1997

Dr. William T. Weyerhaeuser

 

February 22, 1990